Title: To James Madison from John Gavino, 8 July 1802 (Abstract)
From: Gavino, John
To: Madison, James


8 July 1802, Gibraltar. No. 94. Encloses copy of a letter from O’Brien, dated 23 June, confirming that the brig Franklin was captured by a Tripolitan vessel and that there were four others out; they had since been seen off the coast of Spain. Encloses also the terms of the settlement between Algiers and Spain and another letter from O’Brien dated 13 June. Dey of Algiers has returned the British ships taken by his vessels. Emperor of Morocco has recalled Simpson, “alowing him Six Months for Answers from the U. S.—for particulars thereof referr to said Gentleman & Commodor Morris.” Sir James Saumarez has gone home, “and the remainder of the Troops that Evacuated Mahon have passd by, also those that left Elba, when the French imediately hoisted their flag.” Reports passage of “a large French Convoy with upwards of 3000 Polanders” and a French squadron of six ships of war, reportedly destined for Saint-Domingue.
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp.; docketed by Brent. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:195–96. For enclosures, see nn. 1 and 2.



   
   In his 23 June letter to Gavino (2 pp.), headed “Circular,” O’Brien reported seeing a three-lateen-sail Tripolitan corsair with an American brig in tow just off the port of Algiers; the corsair had been one of two Tripolitan ships that had sheltered at Algiers between 10 and 14 June. In a postscript, O’Brien outlined the terms agreed to by the Spanish, which included payment to the dey of $60,000 and, within forty days, another $42,000 in presents. Spain was also to renounce any claim to three Spanish vessels and their cargoes held by Algiers.



   
   In his letter to Gavino of 13 June (2 pp.; marked “Copy of this letter forwarded to Department of State”; printed ibid., 2:172–73), O’Brien warned of the movements of five Tripolitan corsairs, two of which—galliots with three lateen sails and four guns each—had arrived at Algiers and would soon leave for the coast of Spain to harass American and Swedish shipping. After describing the taking of the Portuguese frigate by the Algerines, O’Brien reported that the “second division of Corsairs is most all returned and in a few days the Grand fleet will prepare for sea to make some one miserable, of course. They are here dashing away at a great rate, bastinading the french at Tunis, condemning Spaniards at Algiers taking Neopolitans and Genoese within one mile of the Coast of france and Spain.”



   
   A full transcription of this document has been added to the digital edition.

